NO. 07-06-0473-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


MAY 8, 2007


______________________________



LEE Y. COCKRELL, GUARDIAN OF THE PERSON AND ESTATE OF
 ALICE B. INGRUM GRAY, AN INCAPACITATED PERSON, APPELLANT

V.


GENE O. "BUDDY" COCKRELL, APPELLEES

_________________________________


FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;


NO. 33,395-A; HONORABLE STEVEN R. EMMERT, JUDGE


_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION

 Pending before this Court is Appellant's Motion to Dismiss in which, Lee Y. Cockrell,
Guardian of the Person and Estate of Alice B. Ingrum Gray, an Incapacitated Person,
represents that pursuant to a settlement agreement, he no longer wishes to pursue this
appeal.  Cockrell also represents that all disputes between the parties have been settled
and requests dismissal with prejudice.  
	Without passing on the merits of the case, pursuant to Rule 42.1(a)(1) of the Texas
Rules of Appellate Procedure, we grant the motion and dismiss the appeal with prejudice. 
Having dismissed the appeal at Cockrell's request, no motion for rehearing will be
entertained and our mandate will issue forthwith.

							Patrick A. Pirtle
							      Justice



l.  If counsel is
appointed, the name, address, telephone number, and state bar number of said counsel
shall be included in an order appointing counsel.  The order appointing counsel, if any,
must then be included in the clerk's record and filed with the Clerk of this Court on or
before December 15, 2006.
	It is so ordered.
							Per Curiam
Do not publish. 

1. Sitting by assignment.